Title: Charles Yancey to Thomas Jefferson, 4 October 1813
From: Yancey, Charles,Walker, Joel
To: Jefferson, Thomas


          Dr Sir  4th october 1813.
          I have So far intruded as to give the bearer hereof Joel Walker Esqr this letter of introduction to You he  lives in the State of Ohio & has partook of the privations & hordships of a Soldier he merely wishes to see You & Your situation I think him Worthy Your Notice I am Yours Respectfully
          Charles
            Yancey
        